Citation Nr: 0016537	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-46 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied the veteran's April 1994 
initial claim of entitlement to service connection for a 
psychiatric disorder claimed as PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses the 
veteran has reported treatment for PTSD (and possibly 
substance abuse) at the Vet Center in Fort Collins, Colorado, 
for one month in 1985.  These records have not been requested 
and associated with the claims file.  

In other words, the Board has been made aware of relevant 
evidence, and has constructive notice of VA records pertinent 
to the veteran's appeal.  Prior to an adjudication of the 
pending issue on appellate review, the veteran's records of 
treatment in 1985 must be obtained and associated with the 
claims file.

Accordingly, adjudication of the claim of entitlement to 
service connection for PTSD is deferred pending a remand of 
the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request and associate 
with the claims file the records 
pertaining to the veteran's treatment for 
PTSD for one month in 1985 at the Vet 
Center, Fort Collins, Colorado.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


